DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 8-10, filed 03/02/2022, with respect to claims 1-2 and 4-5 have been fully considered and are persuasive.  The 102 rejection of claims 1-2 and 4-5 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2018/0151731).
Re claim 1, Lee teaches a method for fabricating an integrated circuit (Figs. 1-9), comprising:											etching a first recess (350, Fig. 7) in a semiconductor structure (30);			forming a first doped epitaxial feature (362) in the first recess (350); and			forming a second doped epitaxial feature (372) over [24] the first doped epitaxial feature (362), wherein the second doped epitaxial feature (372) has a conductive type opposite ([24], “During the epitaxial process of forming the epitaxy coats 372, n-type dopants (impurities) such as phosphorous and/or arsenic may be in-situ doped when epitaxial growth proceeds”) to a conductive type ([23], “During the epitaxial process of forming the first epitaxy structures 362, p-type dopants (impurities) such as germanium and boron may be doped with the proceeding epitaxial processes”) of the first doped epitaxial feature (362).
Re claim 5, Lee teaches the method of claim 1, further comprising: forming a gate structure (352, 354, 356) over the semiconductor structure prior to etching the first recess (350, Fig. 7).
Re claim 7, Lee teaches the method of claim 1, wherein the semiconductor structure comprises a substrate (20), etching the first recess (350) is performed such that the first recess is etched in the substrate (20), and forming the first-doped epitaxial feature (362) and forming the second doped epitaxial feature (372) are performed such that the first and second doped epitaxial features are in the first recess (350) in the substrate (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0151731) in view of Song et al. (2020/0365733)
Re claim 2, Lee teaches the method of claim 1.
Lee does not explicitly teach further comprising: forming a first conductive feature in the first recess prior to forming the first doped epitaxial feature.				Song teaches a semiconductor device (Figs. 10-17) wherein forming a first conductive feature (51, Fig. 15) in a first recess (TR) prior to forming a first doped epitaxial feature (53).										Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Song since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						
Re claim 4, Lee teaches the method of claim 1. 
Lee does not explicitly teach further comprising: forming a second conductive feature over and connected with a frontside of the second doped epitaxial feature.
Song teaches a semiconductor device (Figs. 10-17) comprising forming a second conductive feature (CA) over and connected with a frontside of a second doped epitaxial feature (55).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Song since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Prior art of record
Re claim 11, Lee et al. (2019/0131395) teaches a method for fabricating an integrated circuit (Figs. 1-13), comprising:								forming a first conductive feature (34) over a first region of a substrate (10);		forming a first doped epitaxial feature (14P’) over the first conductive feature (34);		forming a second doped epitaxial feature (15P’) over the first doped epitaxial feature (14P’), wherein the second doped epitaxial feature (15P’) has a conductive type (N) opposite to a conductive type (P) of the first doped epitaxial feature (14P’),			yet remains explicitly silent to removing a portion of the substrate to expose a backside of the first conductive feature; and forming a backside metallization pattern connected with the backside of the first conductive feature.					Re claim 17, Thomson et al. (2020/0403007) teaches an integrated circuit (Fig. 11), comprising:												a diode structure (100) over a contact (104, 106), wherein the diode structure (100) comprises a first doped epitaxial feature (126) and a second doped epitaxial feature (128) over the first doped epitaxial feature, and the second doped epitaxial feature has a conductive type opposite (P) to a conductive type (N) of the first doped epitaxial feature,										a dielectric layer over the diode structure (100); and						a frontside contact via (112) in the dielectric layer and connected with the second doped epitaxial feature (128), 								yet remains explicitly silent to a substrate, a backside contact via extending through a first region of the substrate, wherein the backside contact via is connected with a backside of the first doped epitaxial feature.		
Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the method of claim 11, including each of the limitations and specifically removing a portion of the substrate to expose a backside of the first conductive feature; and forming a backside metallization pattern connected with the backside of the first conductive feature, for the same reasons as mentioned for claim 11 in the prior art of record above.
The prior art of record does not anticipate or make obvious the device of claim 17, including each of the limitations and specifically a substrate; a backside contact via extending through a first region of the substrate; wherein the backside contact via is connected with a backside of the first doped epitaxial feature, for the same reasons as mentioned for claim 17 in the prior art of record above.
Claims 3, 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 3, Lee in view of Song teaches the method of claim 2, 				yet remains explicitly silent to removing a portion of the semiconductor structure to expose a backside of the first conductive feature; and forming a backside metallization pattern connected with the backside of the first conductive feature.		Re claim 6, Lee teaches the method of claim 1, 					yet remains explicitly silent to wherein the semiconductor structure comprises a substrate and an epitaxial stack over the substrate, etching the first recess is performed such that the first recess is etched in the epitaxial stack and the substrate, and forming the first doped epitaxial feature and forming the second doped epitaxial feature are performed such that the first and second doped epitaxial features are in the first recess in the epitaxial stack and the substrate.
Re claim 8, Lee teaches the method of claim 1, further comprising:			forming an intrinsic epitaxial feature over the first doped epitaxial feature prior to forming the second doped epitaxial feature.							Re claim 9, Lee teaches the method of claim 1, 					yet remains explicitly silent to recessing the first doped epitaxial feature prior to forming the second doped epitaxial feature.
Re claim 10, Lee teaches the method of claim 1, 					yet remains explicitly silent to etching a second recess in the semiconductor structure, wherein the first recess is deeper than the second recess; and forming a third doped epitaxial feature in the second recess.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.				Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/3/22